Digitally signed by
                                                                              Reporter of Decisions
                                                                              Reason: I attest to the
                            Illinois Official Reports                         accuracy and
                                                                              integrity of this
                                                                              document
                                    Appellate Court                           Date: 2018.04.17
                                                                              10:57:28 -05'00'




                  Jones v. City of Calumet City, 2017 IL App (1st) 170236



Appellate Court        THADDEUS JONES, Plaintiff-Appellant, v. THE CITY OF
Caption                CALUMET CITY, an Illinois Municipal Corporation, NYOTA
                       FIGGS, in Her Official Capacity as City Clerk for the City of Calumet
                       City, and DAVID ORR, in His Official Capacity as the Cook County
                       Clerk, Defendants-Appellees.



District & No.         First District, Fifth Division
                       Docket No. 1-17-0236



Filed                  December 22, 2017



Decision Under         Appeal from the Circuit Court of Cook County, No. 16-COEL-22; the
Review                 Hon. Margarita Kulys Hoffman, Judge, presiding.



Judgment               Affirmed.


Counsel on             Ancel Glink Diamond Bush DiCianni & Krafthefer, P.C., of Chicago
Appeal                 (Keri-Lyn J. Krafthefer and Adam W. Lasker, of counsel), for
                       appellant.

                       Odelson & Sterk, Ltd., of Evergreen Park (Burton S. Odelson, Ross D.
                       Secler, and Mary Ryan Norwell, of counsel), for appellees.
     Panel                      JUSTICE ROCHFORD delivered the judgment of the court, with
                                opinion.
                                Presiding Justice Reyes and Justice Lampkin concurred in the
                                judgment and the opinion.


                                                  OPINION

¶1         On November 8, 2016, voters in Calumet City voted in favor of a referendum providing for
       a term limit for the office of mayor, applicable to mayoral candidates in the upcoming April
       2017 election and subsequent elections, as a result of which plaintiff, Thaddeus Jones, a
       mayoral candidate, became ineligible to run for mayor and his name was removed from the
       ballot. On November 23, 2016, plaintiff filed a complaint and “emergency motion” in the
       circuit court of Cook County against defendants Calumet City; Nyota Figgs, in her official
       capacity as city clerk for Calumet City; and David Orr, in his official capacity as Cook County
       clerk. Plaintiff sought (1) a declaratory judgment that the referendum was unconstitutional and
       (2) a temporary restraining order and permanent injunction enjoining Calumet City from
       implementing the results of the referendum and from taking any actions preventing him from
       running for mayor. On January 27, 2017, the circuit court granted summary judgment in favor
       of defendants, and the election was subsequently held without plaintiff’s name on the ballot.
       The results have been certified, and the mayoral office has been filled. Plaintiff appeals the
       January 27, 2017, order, contending the referendum was unconstitutional, the election results
       should be voided, and a special election for mayor should be held with his name on the ballot.
       We affirm.
¶2         Plaintiff is a resident of Calumet City, was elected alderman of the city’s 3rd Ward in 1997,
       and was reelected as alderman in 2001, 2005, 2009, and 2013. In 2016, plaintiff announced
       that he was running as a candidate of the Democratic Party for mayor of Calumet City in the
       February 28, 2017, primary election.
¶3         On June 18, 2016, petitioners Steven Grant and Calumet City Concerned Citizens sought to
       place on the November 2016 general election (presidential) ballot a referendum question that,
       if approved by the voters, would impose a three-term mayoral term limit and would disqualify
       the incumbent three-term mayor, Michelle Markiewicz-Qualkinbush, from running for
       reelection. In August 2016, the Cook County clerk determined that the petitioners’ proposed
       referendum imposing a three-term mayoral term limit could not appear on the November 2016
       ballot because there were already three referenda questions on that ballot initiated by Calumet
       City. The Election Code provides a so-called “Rule of Three,” stating “[if] more than 3
       propositions are timely initiated or certified for submission at an election with respect to a
       political subdivision, the first 3 validly initiated, by the filing of a petition or by the adoption of
       a resolution or ordinance of a political subdivision, as the case may be, shall be printed on the
       ballot and submitted at that election.” 10 ILCS 5/28-1 (West 2012). By operation of the “Rule
       of Three,” petitioners’ additional referendum question could not be put on the November 2016
       ballot, leaving the voters to consider only Calumet City’s referenda questions.
¶4         One of the Calumet City referenda questions on the November 2016 ballot asked:



                                                      -2-
                    “Shall the City of Calumet City, Cook County, Illinois, adopt the following term
                limits for the Office of Mayor to be effective for and applicable to all persons who are
                candidates for Mayor being elected at the Consolidated Election to be held on April 4,
                2017, and subsequent elections: Mayor—No person shall be eligible to seek election
                to, or hold the office of mayor where that person has held the elected office of either
                mayor or alderman of the City of Calumet City for four (4) or more consecutive full
                four (4) year terms.”
¶5         On September 15, 2016, plaintiff (along with petitioners Steven Grant and Calumet City
       Concerned Citizens) filed suit in federal court, seeking injunctive relief that would (1) require
       that petitioners’ referendum be added to the November 2016 ballot and (2) prohibit Calumet
       City’s referendum from appearing on the November 2016 ballot. On September 22, 2016, the
       federal district court denied the request for a preliminary injunction. The Seventh Circuit Court
       of Appeals affirmed the denial. Jones v. Markiewicz-Qualkinbush, 842 F.3d 1053 (7th Cir.
       2016).
¶6         In the November 8, 2016, election, the Calumet City referendum passed with 65.4% of the
       votes in favor thereof, the effect of which allowed the three-term, incumbent Mayor
       Markiewicz-Qualkinbush to run for reelection, but barred plaintiff, an alderman who had
       served five consecutive four-year terms, from running for mayor. The Calumet City
       referendum also barred two other aldermen who had served at least four consecutive four-year
       terms, Alderman Magdalena Wosczynski and Alderman Nick Manousopoulos, from running
       for mayor.
¶7         The Calumet City Municipal Officers Electoral Board removed plaintiff’s name from the
       mayoral ballot.
¶8         On November 16, 2016, plaintiff filed an emergency motion in the federal district court,
       seeking to enjoin the implementation of the portion of Calumet City’s referendum limiting
       mayoral candidates to persons who had served fewer than four consecutive four-year terms as
       alderman. On November 22, 2016, the federal district court denied the emergency motion,
       stating in its oral ruling that plaintiff had brought claims based on his being a class of one in
       violation of the equal protection clause, but that “[t]here has to be more of a record developed
       about whether there is a class of one and whether or not there’s an equal protection violation.”
       The court further stated it was exercising its “discretion in allowing the voters’ choice here in
       this referendum to go forward” and suggested that plaintiff “go to state court and try to enforce
       the state laws.”
¶9         Defendants filed a motion in federal court to dismiss plaintiff’s class of one and equal
       protection claims contained in his federal complaint. On January 12, 2017, the federal district
       court granted the motion to dismiss, finding that plaintiff had failed to show he was a class of
       one. The court also found a rational basis for the Calumet City referendum, stating in its oral
       ruling: “[F]rom a constitutional point of view, I believe that the defendants had a right to put on
       the ballot a type of term limit that would effectively prevent what we might call career
       politicians from holding the office that we’re talking about here, and that’s mayoral.”
¶ 10       Meanwhile, on November 23, 2016, plaintiff filed a complaint and emergency motion in
       the circuit court of Cook County against defendants, seeking (1) a declaratory judgment that
       the portion of Calumet City’s referendum preventing him from running for mayor due to his
       having served five consecutive four-year terms as alderman was unconstitutional and (2) a
       temporary restraining order and permanent injunction enjoining Calumet City from

                                                    -3-
       implementing the results of the referendum and from taking any actions preventing him from
       running for mayor. Plaintiff argued that (1) the portion of the referendum asking the voters to
       decide whether to limit mayoral candidates to persons who have served fewer than four
       consecutive four-year terms as alderman violated article VII, section 6(f), of the state
       constitution (Ill. Const. 1970, art. VII, § 6(f)), was vague and ambiguous, and was not
       rationally related to a legitimate governmental function as required by the due process and
       equal protection clauses and (2) the entire referendum violated the free and equal clause of the
       state constitution (Ill. Const. 1970, art. III, § 3) by asking voters to decide two separate and
       distinct propositions, i.e., whether to limit mayoral candidates to persons who had served fewer
       than four consecutive four-year terms as mayor and whether to limit mayoral candidates to
       persons who had served fewer than four consecutive four-year terms as alderman.
¶ 11        The parties filed cross-motions for summary judgment. The circuit court granted
       defendants’ motion for summary judgment and denied plaintiff’s motion, upholding the
       validity of Calumet City’s referendum and resulting mayoral term limit.
¶ 12        The mayoral election was held without plaintiff’s name on the ballot, the office was filled,
       and the results were certified.
¶ 13        Plaintiff now appeals the circuit court’s grant of summary judgment in favor of defendants.
       Defendants Calumet City and Nyota Figgs have filed an appellee’s brief; defendant David Orr
       has not filed a brief. We decide the merits of the appeal based on the record and briefs filed on
       appeal.
¶ 14        Summary judgment is appropriate where the pleadings, depositions, and admissions on
       file, together with any affidavits, show that no genuine issue of material fact exists and that the
       moving party is entitled to judgment as a matter of law. Shared Imaging, LLC v. Hamer, 2017
       IL App (1st) 152817, ¶ 13. “Although the filing of cross-motions for summary judgment does
       not necessarily establish the lack of an issue of material fact or obligate a court to render
       summary judgment, it does indicate that the parties agree that the case involves a question of
       law and that they invite the court to decide the issues based on the record.” Id. We review
       de novo the circuit court’s summary judgment determination. Id.
¶ 15        Initially, we note that, in this appeal, plaintiff requests this court to void the February 2017
       Democratic primary election for mayor of Calumet City and the April 2017 general election
       for mayor and to order a special election with plaintiff on the ballot. Plaintiff has forfeited his
       request for the voiding of the primary and general election and the holding of a special election
       by failing to offer any argument or authority in his appellant’s brief for how or why such a
       remedy is appropriate now that the election cycle has concluded, the results have been
       certified, and the office has been filled. The election contest is also now moot. See Illinois
       Supreme Court Rule 341(h)(7) (eff. Nov. 1, 2017); Jackson v. Board of Election
       Commissioners, 2012 IL 111928, ¶¶ 32, 36 (the supreme court held that, on appeal, the
       candidate forfeited her request for a special election where she provided no argument or
       citation to authority as to the appropriateness of a special election after the normal election
       cycle had concluded and the office had been filled, and the court further held that the
       conclusion of the election cycle rendered the election contest moot).
¶ 16        However, plaintiff argues on appeal that even if the election contest is moot and his
       requests to void the primary and general election and to hold a special election are forfeited, we
       should still address his arguments regarding the constitutionality of the Calumet City


                                                     -4-
       referendum, where he raised those arguments at trial and on appeal and where a finding of the
       referendum’s unconstitutionality would enable him to run for mayor in the future.
¶ 17        We agree. As plaintiff’s arguments regarding the constitutionality of the Calumet City
       referendum were raised in the circuit court and on appeal, they are not forfeited (Ill. S. Ct. R.
       341(h)(7) (eff. Nov. 1, 2017)). As a resolution of the constitutionality of the referendum would
       have a practical effect on the existing controversy regarding whether Calumet City may
       properly prevent him from running for mayor in the future, the mootness doctrine does not
       apply. See Hanna v. City of Chicago, 382 Ill. App. 3d 672, 677 (2008) (“Mootness occurs once
       the plaintiff has secured what he basically sought and a resolution of the issues could not have
       any practical effect on the existing controversy.”). Therefore, we proceed to address plaintiff’s
       arguments regarding the constitutionality of the Calumet City referendum.
¶ 18        First, plaintiff contends the circuit court erred in finding that the portion of the Calumet
       City referendum, approved by the voters, that limited mayoral candidates to persons who had
       served fewer than four consecutive four-year terms as alderman, was a constitutional exercise
       of the home rule municipality’s power under article VII, section 6(f) to establish a mayoral
       term limit.
¶ 19        Article VII, section 6 provides for the “Powers of Home Rule Units,” including the power
       to “regulate for the protection of the public health, safety, morals and welfare; to license; to
       tax; and to incur debt.” Ill. Const. 1970, art. VII, § 6(a). Section 6(f) states: “A home rule
       municipality shall have the power to provide for its officers, their manner of selection and
       terms of office only as approved by referendum or as otherwise authorized by law.” Ill. Const.
       1970, art. VII, § 6(f). “The intent and purpose of the home rule provisions is to severely limit
       the judiciary’s authority to preempt home rule powers through judicial interpretation of
       unexpressed legislative intent. [Citation.] Home rule powers should be construed liberally.”
       City of Oakbrook Terrace v. Suburban Bank & Trust Co., 364 Ill. App. 3d 506, 514 (2006).
¶ 20        The circuit court here found that Calumet City had the power under article VII, section 6(f)
       to place a referendum on the ballot, asking the voters whether to limit the mayoral office to
       persons who had served fewer than four consecutive four-year terms as alderman. In support of
       its finding, the circuit court cited Johnson v. Ames, 2016 IL 121563. In Johnson, the supreme
       court addressed the constitutionality of a referendum question that asked the Village of
       Broadview voters to decide whether to limit candidates for village president to those persons
       who had served fewer than two full terms in that office. Id. ¶ 10.
¶ 21        The supreme court held that the Broadview referendum question was constitutional as it
       would impose a “term limit restriction by changing the eligibility requirements for those
       candidates running for village president in elections beginning with the one slated for April 4,
       2017,” and “that is precisely the type of change authorized [by article VII, section 6(f)] for ***
       home rule units.” Id. ¶ 19.
¶ 22        In the instant case, the circuit court determined that the Calumet City referendum similarly
       would change the eligibility requirements for the candidates running for mayor by imposing a
       term limit restriction and that such “term limit eligibility requirements are authorized” under
       article VII, section 6(f), according to Johnson.
¶ 23        Plaintiff contends that the circuit court erred in finding that the portion of the term limit
       approved by the voters in the Calumet City referendum barring long-serving aldermen from
       running for mayor was similar to the term limit found constitutional in Johnson. Plaintiff
       argues that a “term limit” is defined as “a legal restriction on the number of times a person may

                                                   -5-
       be elected to and serve in a particular public office” (www.dictionary.com/browse/term-limit
       (last visited Dec. 4, 2017)). Plaintiff contends that Calumet City provided for a “true” term
       limit only in the portion of its referendum prohibiting a mayoral candidate from seeking
       another term as mayor where he had previously served at least four consecutive four-year
       terms in that same office, similar to the referendum upheld in Johnson that prohibited
       candidates for village president who had previously served two consecutive full terms in that
       same office. However, plaintiff contends that the other portion of the Calumet City
       referendum, which prohibits a mayoral candidate from seeking a term as mayor where he had
       previously served at least four consecutive four-year terms as alderman, does not establish a
       “true” term limit; rather, it is an outright prohibition banning a certain classification of people
       (aldermen who served at least four consecutive four-year terms) from ever serving as mayor,
       much like the nonresidents, debtors, and felons who are barred from holding municipal offices
       by statute.
¶ 24       Plaintiff contends that, in contrast to Johnson, the portion of the Calumet City referendum
       banning aldermen who had served at least four consecutive four-year terms from serving as
       mayor “was invalid because the new eligibility requirement it established—one that was not
       based on prior service in the particular office at issue—was a ‘false term limit’ and was
       therefore unconstitutional and unenforceable.”
¶ 25       Plaintiff’s argument is unavailing. The Johnson court was only asked to decide whether
       article VII, section 6(f), allowed a referendum prohibiting candidates for running for the office
       of village president where they had already served two consecutive four-year terms in that
       office, and the supreme court answered in the affirmative. Johnson, 2016 IL 121563. Unlike in
       the present case, the referendum in Johnson did not also prohibit candidates from running for
       the office of village president where they had already served two consecutive four-year terms
       in a different office, and thus the supreme court had no cause to consider whether such a term
       limit was constitutional. In the absence of a supreme court pronouncement on the issue, we
       turn to the plain language of the Illinois Constitution, which is the best guide to the document’s
       interpretation. Cincinnati Insurance Co. v. Chapman, 181 Ill. 2d 65, 77 (1998).
¶ 26       Article VII, section 6(f), expressly empowers a home rule municipality to “provide for ***
       terms of office only as approved by referendum” (Ill. Const. 1970, art. VII, § 6(f)). “Term of
       office” is defined as the “period during which an elected officer or appointee may hold office,
       perform its functions, and enjoy its privileges and emoluments.” Black’s Law Dictionary (7th
       ed. 1999). The home rule municipality’s power to provide for an officeholder’s terms of office
       as approved by referendum under article VII, section 6(f) necessarily includes the power to
       limit the number of terms he may serve. Johnson, 2016 IL 121563, ¶ 19. However, article VII,
       section 6(f) does not state how the officeholder’s terms are to be limited, i.e., for purposes of
       this case, whether the officeholder’s terms are to be limited based on his prior service in the
       same office or are also to be limited based on his prior service in a different office. Rather,
       article VII, section 6(f) leaves it to the home rule municipality (via a voter referendum) to so
       “provide.” Ill. Const. 1970, art. VII, § 6(f). In the present case, then, it was for the home rule
       municipality, Calumet City, with the approval of its voters, to decide whether to limit the
       mayoral terms based on the candidate’s prior service in that same office or also based on his
       prior service in the aldermanic office.
¶ 27       Here, the Calumet City voters approved by referendum a limitation on mayoral terms
       based on the candidate’s prior service as mayor or as alderman. Construed liberally, such was a

                                                    -6-
       proper use of the home rule municipality’s power under article VII, section 6(f) to provide for
       the terms of the mayoral office as approved by referendum. We will not preempt Calumet
       City’s exercise of the power granted to it by article VII, section 6(f). See City of Oakbrook
       Terrace, 364 Ill. App. 3d at 514 (the judiciary’s authority to preempt home rule powers is
       severely limited by the home rule provisions of the Illinois Constitution).
¶ 28       Plaintiff contends the result of the referendum is to prevent him from ever running for
       mayor of Calumet City, as he has already served more than the requisite four consecutive
       four-year terms as alderman, and that such a result was never intended by article VII, section
       6(f). In effect, plaintiff is arguing that he has an absolute right to run for mayor at least once,
       and that any abridgement of that right is unconstitutional. We disagree. The right to run for a
       statutorily created office is not absolute (People v. Hofer, 363 Ill. App. 3d 719, 722 (2006);
       Coles v. Ryan, 91 Ill. App. 3d 382, 385 (1980)) and is subject to article VII, section 6(f), which,
       as discussed, allows the home rule municipality to “chang[e] the eligibility requirements for
       those candidates running [for office]” by limiting an officerholder’s term via a referendum
       approved by the voters. Johnson, 2016 IL 121563, ¶ 19. For the reasons discussed earlier, the
       referendum here approved by the voters comported with article VII, section 6(f), by changing
       the eligibility requirements for those candidates running for mayor of Calumet City and
       providing that such mayoral candidates may not have previously served four or more
       consecutive four-year terms as either mayor or alderman. As an alderman who had served five
       consecutive four-year terms, plaintiff did not meet the eligibility requirement to run for mayor
       and therefore he was properly removed from the February 2017 ballot. We find no
       constitutional violation.
¶ 29       Next, plaintiff contends he was denied substantive due process and equal protection by the
       portion of the Calumet City referendum approved by the voters, which limited mayoral
       candidates to those persons who had served fewer than four consecutive four-year terms as
       alderman and thereby prevented him from running for mayor. Both parties agree that as there is
       no fundamental right to run for office (Hofer, 363 Ill. App. 3d at 722; Coles, 91 Ill. App. 3d at
       385), the rational basis test applies. Under the rational basis test, the mayoral term limit
       established by the referendum and approved by the voters will be upheld if the term limit bears
       a rational relationship to a legitimate governmental interest (Walgreen Co. v. Illinois Liquor
       Control Comm’n, 111 Ill. 2d 120, 124 (1986)). Under the rational basis test, the court may
       hypothesize reasons for the term limit established by the referendum, and if there is any
       conceivable basis for finding a rational relationship, the referendum will be upheld. See People
       ex rel. Lumpkin v. Cassidy, 184 Ill. 2d 117, 124 (1998); Shachter v. City of Chicago, 2011 IL
       App (1st) 103582, ¶ 99.
¶ 30       In finding that the mayoral term limit established by the Calumet City referendum passed
       the rational basis test, the circuit court stated:
                    “This court finds that the term limits are rationally related to the legitimate interest
                of providing more opportunity for people to hold government office by limiting ballot
                access to long-term office holders. The referendum is not arbitrary because it only
                prevents individuals who have served four [consecutive] terms as mayor or alderman
                from running for mayor. This court can take judicial notice of the Calumet City
                ordinances which provide that the city council of the City of Calumet City consists of
                the mayor and the aldermen. It is not irrational for the voters of Calumet City to limit
                the ability of long-standing aldermen and mayors to run for the office of mayor while

                                                     -7-
                 not limiting the ability of other elected officials, such as city clerk and city treasurer,
                 who are not members of the city council.”
¶ 31        We agree with the circuit court that there is a legitimate governmental interest in
       encouraging candidates for mayor who are not long-standing members of the city council and
       who may have new, different ideas for running the government. The term limit established by
       the referendum, limiting mayoral candidates to persons who have served fewer than four
       consecutive terms as mayor or as alderman, will provide more opportunities for such new
       candidates to run. Accordingly, the mayoral term limit established by the referendum passed
       the rational basis test.
¶ 32        Plaintiff argues, though, that there were better ways of accomplishing the governmental
       interest, such as by imposing mayoral term limits against all long-serving governmental
       officers, not just city council members, and/or also by imposing mayoral term limits against
       longtime aldermen whose prior terms of service were not consecutive.
¶ 33        However, the mayoral term limit approved by the Calumet City voters need not be the best
       means of accomplishing the governmental objective; as long as it is rationally related to a
       legitimate governmental interest, it will be upheld. Cassidy, 184 Ill. 2d at 124; Shachter, 2011
       IL App (1st) 103582, ¶ 99. As discussed, the mayoral term limit bears a rational relationship to
       the legitimate governmental interest of encouraging residents, other than long-term politicians
       in the city council, to run for mayor. Accordingly, we find no substantive due process or equal
       protection violations.
¶ 34        Next, plaintiff contends the Calumet City referendum violates the free and equal clause of
       the Illinois Constitution.
¶ 35        The free and equal clause provides: “All elections shall be free and equal.” Ill. Const. 1970,
       art. III, § 3. The court in Clark v. Illinois State Board of Elections, 2014 IL App (1st) 141937,
       explained the clause in the context of another term limit ballot initiative:
                     “The free and equal clause guarantees the right to vote in Illinois and reflects a
                 broad public policy to expand the opportunity to vote. [Citation.] Under the clause,
                 every qualified voter has a right to vote and all votes must have equal influence.
                 [Citation.] Further, the free and equal clause gives constitutional priority to the state’s
                 public policy of encouraging the full and effective participation of the entire electorate.
                 [Citation.]
                     The free and equal clause is violated when separate and unrelated questions are
                 combined in a single proposition on a ballot. [Citation.] It has been said that such
                 combining of separate and unrelated questions prevents a voter from giving a free and
                 equal expression of preference as to each proposition. [Citations.] In the context of a
                 ballot initiative, our supreme court has stated that separate questions may be combined
                 in a single proposition as long as they are reasonably related to a common objective in
                 a workable manner. [Citation.] An additional consideration is whether the questions are
                 compatibly interrelated to provide a consistent and workable whole in the sense that
                 reasonable voters can support the entire proposition.” Id. ¶¶ 27-28.
¶ 36        Plaintiff argues that the Calumet City referendum violates the free and equal clause by
       improperly combining two separate questions that are not reasonably related to a common
       objective in a workable manner. Specifically, the voters were asked to decide (1) whether
       mayoral candidates should be limited to persons who have served fewer than four consecutive


                                                     -8-
       four-year terms as mayor and (2) whether mayoral candidates should be limited to persons who
       have served fewer than four consecutive four-year terms as alderman. Plaintiff contends that
       because it is possible for voters to want to vote “yes” to the first question but “no” to the second
       question, the questions should have been submitted as separate resolutions.
¶ 37        In finding no violation of the free and equal clause, the circuit court stated:
                “[T]he two questions presented in the referendum are clearly related to a common
                objective: establishing a term limit for the office of mayor. Whether reasonable people
                might prefer to vote ‘Yes’ for one portion of the referendum and ‘No’ for another
                portion is not the test for whether there is a violation of the free and equal clause. Since
                the questions are reasonably related in a workable manner, there is no violation of the
                free and equal clause.”
¶ 38        We agree with the circuit court. As discussed, Calumet City had a legitimate interest in
       providing a term limit for the office of mayor so as to encourage persons who were not
       long-serving politicians in the city council to run for that office. The two questions presented in
       the referendum reasonably related to the common objective of providing such a term limit, and
       reasonable voters could (and did) support the entire proposition; as such, the referendum did
       not run afoul of the free and equal clause.
¶ 39        Next, plaintiff contends the Calumet City referendum is vague, ambiguous, and not
       self-executing because it is unclear as to whether a person’s service as mayor or alderman prior
       to the referendum is to be considered in determining if that person has served four or more
       consecutive four-year terms in one or more of those positions. The Illinois Supreme Court has
       determined that any referendum initiated under article VII, section 6(f) must be able to stand
       on its own terms and may not be vague and ambiguous in regards to the information needed for
       its implementation and enforcement. Leck v. Michaelson, 111 Ill. 2d 523, 530-31 (1986).
¶ 40        There is no unconstitutional ambiguity here. The first clause of the Calumet City
       referendum presents voters with the question of whether the office of mayor of Calumet City
       on or after April 4, 2017, should be subject to new term limit requirements. The second clause
       defines those term limit requirements, limiting mayoral candidates to those persons who have
       served fewer than four consecutive four-year terms as mayor or as alderman. We conclude that
       the meaning of the referendum is sufficiently clear: a person’s service as mayor or as alderman
       prior to the referendum is to be considered in determining if he has served four or more
       consecutive four-year terms in one or more of those positions. See also Johnson, 2016 IL
       121563, ¶ 17 (holding that a similarly worded referendum was not vague or ambiguous).
¶ 41        In his reply brief, plaintiff argues that we should find the referendum’s term limit
       ambiguous and void for preventing aldermen who had served four or more consecutive
       four-year terms from running for mayor. Plaintiff is essentially rearguing his claim that only a
       so-called “true” term limit, whereby a person may be prevented from holding an office when
       he has previously served terms in that same office, is constitutionally allowable. As discussed
       earlier in this opinion, though, article VII, section 6(f), contains no such distinctions between
       so-called “true” and “false” term limits, and instead allows the voters in the home rule
       municipality to decide for themselves, via a referendum, how to best limit an officeholder’s
       term. We find no ambiguity in the Calumet City referendum that allowed voters to decide
       whether to limit mayoral candidates to those persons who had served fewer than four
       consecutive four-year terms as either mayor or as alderman.


                                                     -9-
¶ 42       Finally, plaintiff contends that the ex post facto clause of the Illinois Constitution (Ill.
       Const. 1970, art. I, § 16) is violated by the portion of the Calumet City referendum preventing
       him from running for mayor based on his prior five consecutive four-year terms as alderman.
       Generally, the constitutional prohibition against ex post facto laws concerns only criminal
       matters and has no application to civil law. Toia v. People, 333 Ill. App. 3d 523, 528 (2002).
       Even applying the ex post facto clause here, we note that a law is ex post facto only when it is
       improperly retroactively applied (People v. Scalise, 2017 IL App (3d) 150299, ¶ 8). Here, the
       Calumet City referendum passed in November 2016 only provided term limits for candidates
       in future elections (starting in April 2017), and thus had no retroactive impact. See Johnson,
       2016 IL 121563, ¶ 19 (holding that a referendum altering the eligibility requirements for
       candidates in future elections by providing for a term limit has no retroactive impact).
       Accordingly, plaintiff’s ex post facto claim fails.
¶ 43       For the foregoing reasons, we affirm the circuit court.

¶ 44      Affirmed.




                                                  - 10 -